Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4 is objected to because of the following informalities:  
In claim 1, line 3, “fame” should be frame.
In claim 4, line 4, “fame” should be frame.
In claim 8, line 9, the extra “,” after the phrase “the motor” should be removed.
In claim 8, line 15, the “,” after the phrase “driving bevel gear” should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (CN101927498 B); hereinafter, Gao.
Regarding claim 1, Gao discloses (fig. 1-6) a robot wrist structure, comprising 
a case (fig. 1, supporting frame 5 and drive frame 6), 
a first motor (fig. 4, 8-1),
 a second motor (fig. 4, 9-1), 
a first transmission mechanism (fig. 4, first harmonic speed reducer 8-2 and fig. 1, first tooth belt transmission mechanism 10), 
a second transmission mechanism (fig. 4, second harmonic speed reducer 9-2 and fig. 1, second tooth belt transmission mechanism 11), 
a first driving bevel gear (fig. 3, either one of 4-1 or 4-3),
 a second driving bevel gear (fig. 3, either one of 4-2 or 4-4), 
a driven bevel gear (fig. 3, one of the adjacent gears 4-1, 2, 3, or 4 (not being applied above) that mesh with the selected driving gear), 
a retaining fame (annotated fig. 1, support block 50),
 and an output connecting member (annotated fig. 1, torque sensor 3 and two input bases 3-1); 
wherein the first motor (8-1) and the second motor (9-1) are mounted on the case (para. [0013], lines 11-12, motors are fixedly connected with driving frame 6),
 the first driving bevel gear (either one of 4-1 or 4-2), the second driving bevel gear (either one of 4-2 or 4-4) and the driven bevel gear (one of the adjacent gears 4-1, 2, 3, or 4 (not being applied above) that mesh with the selected driving gear) are respectively rotatably mounted (via shafts) in the retaining frame (support block 50) (Fig. 2 and 3), 
an axis (central axis II or central axis I) of the first driving bevel gear (either one of 4-1 or 4-2) is collinear with an axis (central axis II or central axis I) of the 
 the first driving bevel gear (either one of 4-1 or 4-2) and the second driving bevel gear (either one of 4-2 or 4-4) are both in mesh with the driven bevel gear (one of the adjacent gears 4-1 ,2, 3, or 4 (not being applied above) that mesh with the selected driving gear) (Fig. 2-3, differential mechanism 4),
 the first motor (8-1) is connected (via first driving axle 1-1 or operatively connected) to the first driving bevel gear (either one of 4-1 or 4-2) by the first transmission mechanism (10) (para. [0015], Fig. 1-3),
 the second motor (9-1) is connected (via second driving axle 1-2) to the second driving bevel gear (either one of 4-2 or 4-4) by the second transmission mechanism (11) (para. [0015], Fig. 1-3), 
and the output connecting member (3 and 3-1) is fixedly connected (via third pin 16 and/or differential mechanism 4) to the driven bevel gear (one of the adjacent gears 4-1, 2, 3, or 4 (not being applied above) that mesh with the selected driving gear) (para. [0007], lines 8-12).
Regarding claim 2, 
Regarding claim 3, Gao discloses (fig. 1-3 and annotated figure 1) the robot wrist structure further comprising a rotation shaft (driven shaft 2); wherein the rotation shaft (2) is rotatably mounted on the retaining frame (5), an axis of the rotation shaft (2) is collinear with the axis of the driven bevel gear (4-3), and the second fork branch (SF) is fixedly connected (via third pin 16) to the rotation shaft (2).

    PNG
    media_image1.png
    595
    581
    media_image1.png
    Greyscale

Regarding claim 4, Gao discloses (in annotated figure 2) the robot wrist structure wherein the retaining frame (50) is in a shape of hexahedron (fig. 2, square), a first mounting chamber (MC1) that is inwardly recessed is defined on a left side face of 

    PNG
    media_image2.png
    643
    698
    media_image2.png
    Greyscale

Regarding claim 7, Gao discloses the robot wrist structure (Fig. 1 and 4) wherein the first transmission mechanism (fig. 4, first harmonic speed reducer 8-2 and 
Regarding claim 10, Gao discloses a robot, comprising the robot wrist structure as defined in claim 1. The robot wrist is defined as a component for robot technology (para. [0002]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Yang (CN 205592346 U).

Regarding claim 5, Gao discloses (in annotated figure 3) the robot wrist structure wherein each of the driving bevel gears (4-1 and 4-2), comprises an inner end portion (right end of 4-1 and left end of 4-2) which is proximal to a center of the retaining frame (50), an outer end portion (left end 4-1 and right end of 4-2) of  which is distal from the center of the retaining frame (50), and a gear portion (teeth of 4-1 and 4-2) 
While Gao appears to show bearings in the inner end portion (right end of 4-1 and left end of 4-2, see annotated figure 3 showing what look to be bearings BX1) and the outer end portion (left end 4-1 and right end 4-2, see annotated figure 3 showing what look to be bearings BX2), Gao does not explicitly indicate that theses are bearings.   Accordingly, Gao disclose not explicitly disclose the inner end portion (right end of 4-1 and left end of 4-2) is mounted on the retaining frame (50) by a first bearing (BX1), and the outer end portion (left end 4-1 and right end 4-2) is mounted on the case (fig. 1, supporting frame 5 and drive frame 6 and fig. 10 through a supporting arm 5-2-1 or 5-2-2) by a second bearing (BX2).
Yang teaches (fig. 1) the inner end portion (left end bearing mounting shaft 1) can be mounted by a first bearing, and the outer end portion (right end bearing mounting shaft 3) can be mounted by a second bearing for the purpose of supporting the bevel gear shaft.
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention for the bearings of Gao to be mountable on the inner end and outer end portion of the bevel gear (2 Yang) on the bevel gear shaft of Yang for the purpose of supporting the bevel gear shaft.


Regarding claim 6, Gao discloses (in annotated figure 3) the robot wrist structure wherein the driven bevel gear (4-1) comprises an inner end (right end of 4-1) which is proximal to a center of the retaining frame (50), an outer end (left end of 4-1) which is distal from the center of the retaining frame (50), and a second middle portion (teeth of 4-1) which is disposed between the inner end (right end of 4-1) and the outer end (left end of 4-1); wherein gears (teeth of 4-1) are defined on the second middle portion (teeth of 4-1), a diameter of the inner end is less than a diameter of the outer end (annotated figure 2 shows the inside diameter of the bevel gear is less than the diameter of the outside diameter).
While Gao appears to show two bearings on the inner end portion (right end of 4-1, see annotated figure 3 showing what look to be bearing BX1) and the outer end portion (left end of 4-1, see annotated figure 3 showing what look to be bearing BX2), Gao does not explicitly indicate that these are bearings. Accordingly, Gao does not explicitly disclose the inner end (right end of 4-1) is mounted on the retaining frame (50) by a third bearing (BX1), and the outer end (left end of 4-1) is mounted on the retaining frame (50) by a fourth bearing (BX2).
Yang teaches (fig. 1) the inner end (left end bearing mounting shaft 1) can be mounted by a third bearing, and the outer end (right end bearing mounting shaft 3) can be mounted by a fourth bearing for the purpose of supporting the bevel gear shaft.
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention for the bearings of Gao to be mountable on the inner end and outer end portion of the bevel gear (2 Yang) on the bevel gear shaft of Yang for the purpose of supporting the bevel gear shaft.

    PNG
    media_image3.png
    651
    698
    media_image3.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Liu (US 20110154935 A1).

Regarding claim 9, Gao discloses (in annotated figure 1 and fig. 10) the robot wrist structure wherein the case (supporting frame 5 and drive frame 6) is a fork structure, and comprises a main body (5), and a first strut (fig. 10, 5-2-1) and a second strut (fig. 10, 5-2-2) that extend parallelly from both sides of the main body (5) and are oppositely disposed; wherein the first driving bevel gear (4-1) is rotatably mounted on 
Gao does not disclose the main body comprises a first halve and a second halve, the first halve and the second halve cooperatively defining a chamber for accommodating the first motor, the second motor, the first transmission mechanism and the second transmission mechanism, wherein the first strut is connected to the first halve, the second strut is connected to the second halve.
Liu teaches (Fig. 1 and 4) wherein the main body (112) comprises a first halve (first housing 1125) and a second halve (second housing 1126), the first halve (1125) and the second halve (1126) cooperatively defining a chamber (hollow portion 1123) for accommodating the first motor (first drivers 12), the second motor (second drivers 23), the first transmission mechanism (first transmission 14) and the second transmission mechanism (second transmission, wherein the first strut (first prong 1121) is connected to the first halve (1125), the second strut (second prong 1122) is connected to the second halve (1126) for the purpose of encapsulating and protecting the internal structure of the robot wrist structure.
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have the main body comprises a first halve and a second halve, the first halve and the second halve cooperatively defining a chamber for the chamber for accommodating the first motor, the second motor, the first transmission mechanism, and the second transmission of Liu to the robot wrist structure of Gao for the purpose of encapsulating and protecting the internal structure of the robot wrist structure. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not render obvious the combinations set forth in claims 8. In particular, for claim 8, the prior art does not disclose “the gear mechanism comprises a driving gear and dual gear…the driving gear is connected to an output shaft of the motor, the dual gear is rotatably mounted in the case, the driving gear is in mesh with a small gear portion of the dual gear, a larger gear portion of the dual gear is in mesh with the transmission gear” in combinations with other claim limitations. The closest prior art of record, Gao, discloses the belt transmission mechanism, but does not disclose the planetary gear systems. However, the close prior art of record in view of Chan et al. (CN 205479213 U) discloses the planetary system but does not read on the claim limitations to include a driving gear and a dual gear. As the applicant starts tying the driving gear and dual gear to the other structure, there are no apparent rationale for combining Gao in view of Chan et al. with other prior arts to arrive at the claim invention, absent hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US 20150122072 A1) teaches a compact twin rotation driving structure with planetary gears.
Chen et al. (US 20110120255 A1) teaches another wrist structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656